Case 1:16-cr-00067-SCJ-CMS Document 714 Filed 09/09/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
V.
TYSON RHAME,
TERRENCE KELLER,
JAMES SHAW, and FRANK BELL,

Defendants.

 

CRIMINAL ACTION
NO. 1:16-cr-00067-SCJ-CMS

DEFENDANT FRANK BELL’S
UNOPPOSED MOTION FOR BOND MODIFICATION
TO REMOVE HOME CONFINEMENT CONDITION

Frank Bell requests that his bond conditions be modified to remove his home
confinement condition. Counsel for Mr. Bell, counsel for the government, and

probation conferred together via email on Tuesday, September 8, 2020, and this

Motion is unopposed.

Mr. Bell’s counsel previously communicated with the government about Mr.
Bell’s request to travel to visit family members and to take his son on college
visits. The government stated it did not object as long as probation did not object.
Mr. Bell then sought permission, unopposed by the government and probation, for

a specific trip to Milledgeville, Georgia last month to visit family. The Court

13492744v1
Case 1:16-cr-00067-SCJ-CMS Document 714 Filed 09/09/20 Page 2 of 4

approved the travel. [Doc. 709]. Additionally, the Court recently granted co-
defendant Ty Rhame’s motion to allow for travel for college visits for his sons and
to foster familial relationships upon prior notice to, and approval by, probation.
[Doc. 711].

Probation has since advised that its policy is to require an individual court
order for each instance of travel for a person on home confinement. Probation has
suggested that one resolution is to remove Mr. Bell’s home confinement condition.
That way, Mr. Bell could seek permission from his probation officer directly for
each instance of travel outside the district rather than file a separate motion each
time.

Neither the government nor probation oppose this Motion.

Mr. Bell’s perfect record of compliance with his bond conditions, both pre-
trial and in the almost two years following the verdict, provide further support for
granting this Motion.

For the foregoing reasons, Frank Bell requests that the Court enter the
attached Proposed Order, remove his home confinement condition, and allow Mr.
Bell to travel as approved by the probation officer.

For the Court’s consideration, a proposed Order is attached hereto as Exhibit

15492744v]
Case 1:16-cr-00067-SCJ-CMS Document 714 Filed 09/09/20 Page 3 of 4

Dated: September 9, 2020

15492744v1

Respectfully submitted,

/s/ Aaron M. Danzig
Georgia Bar No. 205151

aaron.danzig(@ageg.com

171 17" Street NW, Suite 2100
Atlanta, Georgia 30363

Tel: 404-873-8500

Fax: 404-873-8501

 

Attorneys for Defendant Frank Bell
Case 1:16-cr-00067-SCJ-CMS Document 714 Filed 09/09/20 Page 4 of 4

CERTIFICATE OF SERVICE AND COMPLIANCE

 

The undersigned attorney hereby certifies that on this day that the foregoing
document, which was prepared in accordance with L.R. 7.1 using Times New
Roman, 14 point font, was filed using the Court’s CM/ECF portal, which will
automatically send notice to counsel of record in this matter.

This 9" day of September, 2020.

/s/ Aaron M. Danzig
Aaron M. Danzig

15492744v1
